UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21306 Franklin Mutual Recovery Fund (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2705 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (210) 912-2100 Date of fiscal year end: 03/31 Date of reporting period: 6/30/15 Item 1. Schedule of Investments. Franklin Mutual Recovery Fund Statement of Investments, June 30, 2015 (unaudited) Country Shares/Warrants Value Common Stocks and Other Equity Interests 44.5% Aerospace & Defense 1.4% B/E Aerospace Inc. United States 8,606 $ 472,470 a KLX Inc. United States 4,303 189,891 662,361 Auto Components 2.4% a,b International Automotive Components Group Brazil LLC Brazil 185,241 16,167 a,b,c International Automotive Components Group North America LLC United States 1,263,310 1,124,363 1,140,530 Banks 2.3% CIT Group Inc. United States 23,470 1,091,120 Chemicals 0.6% Tronox Ltd., A United States 20,435 298,964 Communications Equipment 0.6% a,c,d Sorenson Communications Inc., Membership Interests United States 1,508 286,520 Consumer Finance 0.3% a Ally Financial Inc. United States 6,588 147,769 Diversified Consumer Services 0.4% Cengage Learning Holdings II LP United States 7,048 199,106 Diversified Telecommunication Services 1.3% Koninklijke KPN NV Netherlands 167,450 640,088 Energy Equipment & Services 4.4% Baker Hughes Inc. United States 8,160 503,472 a DeepOcean Group Holding BV Netherlands 91,357 1,370,355 Transocean Ltd. United States 13,932 224,584 2,098,411 Hotels, Restaurants & Leisure 2.5% a Pinnacle Entertainment Inc. United States 31,360 1,169,101 Insurance 4.5% Ageas Belgium 12,180 469,050 Direct Line Insurance Group PLC United Kingdom 84,729 446,983 RSA Insurance Group PLC United Kingdom 111,550 696,073 UNIQA Insurance Group AG Austria 55,868 503,638 2,115,744 Internet & Catalog Retail 1.3% a Bluestem Group Inc. United States 101,688 625,381 Machinery 1.4% CNH Industrial NV, special voting (EUR Traded) United Kingdom 2,890 26,346 CNH Industrial NV, special voting (USD Traded) United Kingdom 53,898 500,173 a Vossloh AG Germany 1,910 113,987 640,506 Media 7.3% CBS Corp., B United States 7,480 415,140 a DIRECTV United States 18,560 1,722,182 Nine Entertainment Co. Holdings Ltd. Australia 263,497 315,015 Time Warner Cable Inc. United States 5,122 912,587 Tribune Media Co., A United States 1,573 83,982 Tribune Publishing Co. United States 2,741 42,595 3,491,501 Metals & Mining 0.6% e Freeport-McMoRan Inc., B United States 15,252 283,992 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Mutual Recovery Fund Statement of Investments, June 30, 2015 (unaudited) (continued) Oil, Gas & Consumable Fuels 2.9% BP PLC United Kingdom 122,500 808,568 a Cairn Energy PLC United Kingdom 216,300 576,993 1,385,561 Paper & Forest Products 0.0% † a Verso Corp. United States 5,455 3,600 Personal Products 0.7% Avon Products Inc. United States 54,716 342,522 Pharmaceuticals 1.1% a Hospira Inc. United States 5,673 503,252 Semiconductors & Semiconductor Equipment 1.0% Tokyo Electron Ltd., ADR Japan 30,306 477,926 Software 2.9% e Symantec Corp. United States 60,060 1,396,395 Specialty Retail 0.3% a Office Depot Inc. United States 16,867 146,068 Technology Hardware, Storage & Peripherals 0.7% a Eastman Kodak Co. United States 10,185 171,108 a Eastman Kodak Co., wts., 9/03/18 United States 507 2,023 a Eastman Kodak Co., wts., 9/03/18 United States 507 1,886 Samsung Electronics Co. Ltd. South Korea 149 168,744 343,761 Tobacco 0.9% Reynolds American Inc. United States 5,411 403,985 Wireless Telecommunication Services 2.7% Vodafone Group PLC United Kingdom 359,050 1,296,509 Total Common Stocks and Other Equity Interests (Cost $22,188,230) 21,190,673 Preferred Stocks 2.4% Automobiles 1.4% Porsche Automobil Holding SE, pfd. Germany 6,053 509,778 Volkswagen AG, pfd. Germany 600 139,083 648,861 Technology Hardware, Storage & Peripherals 1.0% Samsung Electronics Co. Ltd., pfd. South Korea 568 503,755 Total Preferred Stocks (Cost $1,001,188) 1,152,616 Principal Amount * Corporate Bonds, Notes and Senior Floating Rate Interests 19.9% Avaya Inc., f senior note, 144A, 10.50%, 3/01/21 United States 687,000 570,210 g Term B-3 Loan, 4.687%, 10/26/17 United States 147,353 146,792 g Term B-6 Loan, 6.50%, 3/31/18 United States 35,517 35,387 g,h Bluestem Brands Inc., Initial Term Loan, 8.50%, 11/06/20 United States 1,325,300 1,317,845 g Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States 43,289 43,452 g Eastman Kodak Co., Second Lien Term Loan, 10.75%, 9/03/20 United States 514,000 514,103 Term Loan, 7.25%, 9/03/19 United States 150,920 151,327 GenOn Americas Generation LLC, senior bond, 9.125%, 5/01/31 United States 892,000 834,020 g iHeartCommunications Inc., Tranche D Term Loan, 6.937%, 1/30/19 United States 1,272,694 1,178,302 Tranche E Term Loan, 7.687%, 7/30/19 United States 408,909 384,119 g KIK Custom Products Inc., Second Lien Term Loan, 9.50%, 10/29/19 United States 660,000 664,125 f Lee Enterprises Inc., senior secured note, first lien, 144A, 9.50%, 3/15/22 United States 745,000 760,831 g Moxie Patriot LLC, Construction B-1 Term Loan, 6.75%, 12/19/20 United States 252,000 252,945 g NGPL PipeCo LLC, Term Loan, 6.75%, 9/15/17 United States 18,327 17,584 Franklin Mutual Recovery Fund Statement of Investments, June 30, 2015 (unaudited) (continued) g Panda Liberty LLC, Construction B-1 Advance Term Loan, 7.50%, 8/21/20 United States c,f,i Sorenson Communications Inc., secured note, second lien, 144A, PIK, 9.00%, 10/31/20 United States c,f,i Sorenson Holdings LLC/Finance Corp., senior note, 144A, PIK, 13.00%, 10/31/21 United States g Toys R Us-Delaware Inc., FILO Loans, 8.25%, 10/24/19 United States Term B-4 Loan, 9.75%, 4/24/20 United States Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 United States Walter Energy Inc., g B Term Loan, 7.25%, 4/01/18 United States f first lien, 144A, 9.50%, 10/15/19 United States f,i second lien, 144A, PIK, 11.50%, 4/01/20 United States Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $9,608,812) Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization 11.4% g,j Caesars Entertainment Operating Co. Inc., 1.50%, 3/01/17, Term B-5-B Loans United States Term B-6-B Loans United States Term B-7 Loans United States j Nortel Networks Corp., cvt., senior note, 1.75%, 4/15/12 Canada 2.125%, 4/15/14 Canada j Nortel Networks Ltd., senior note, 10.125%, 7/15/13 Canada 10.75%, 7/15/16 Canada j Northern Telecom Ltd., 6.875%, 9/01/23 Canada g,j Texas Competitive Electric Holdings Co. LLC, Term Loans, 4.671%, 10/10/17 United States f,j Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 United States Total Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization (Cost $6,650,541) Shares Companies in Liquidation 1.8% a Adelphia Recovery Trust United States a,k Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States a,b,c CB FIM Coinvestors LLC United States  a,d,k Century Communications Corp., Contingent Distribution United States  EME Reorganization Trust United States a,b FIM Coinvestor Holdings I, LLC United States  a,k KGen Power Liquidating Trust, Contingent Distribution United States a,l Lehman Brothers Holdings Inc., Bankruptcy Claim United States a,d,k NewPage Corp., Litigation Trust, Contingent Distribution United States  a,d,k Tribune Media Litigation Trust, Contingent Distribution United States  a,d,k Tropicana Litigation Trust, Contingent Distribution United States  Total Companies in Liquidation (Cost $2,102,900) Principal Amount* Municipal Bonds (Cost $187,175) 0.3% Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States Total Investments before Short Term Investments (Cost $41,738,846) Short Term Investments (Cost $5,500,000) 11.6% U.S. Government and Agency Securities 11.6% FHLB, 7/01/15 United States Franklin Mutual Recovery Fund Statement of Investments, June 30, 2015 (unaudited) (continued) Total Investments (Cost $47,238,846) 91.9% Securities Sold Short ( ) % ) Other Assets, less Liabilities 10.0% Net Assets 100.0% $ Shares Securities Sold Short (Proceeds $917,533) (1.9)% Common Stocks (1.9)% Diversified Telecommunication Services (1.9)% AT&T Inc. United States $ )  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 5 regarding restricted securities. c At June 30, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. d Security has been deemed illiquid because it may not be able to be sold within seven days. At June 30, 2015, the aggregate value of these securities was $286,520, representing 0.60% of net assets. e Security or a portion of the security has been pledged as collateral for securities sold short. At June 30, 2015, the aggregate value of these securities and/or cash pledged as collateral was $2,171,645, representing 4.56% of net assets. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Fund's Board of Trustees. At June 30, 2015, the aggregate value of these securities was $3,107,072, representing 6.52% of net assets. g The coupon rate shown represents the rate at period end. h A portion or all of the security purchased on a delayed delivery basis. i Income may be received in additional securities and/or cash. j Defaulted security or security for which income has been deemed uncollectible. k Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. l Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. Franklin Mutual Recovery Fund Statement of Investments, June 30, 2015 (unaudited) (continued) At June 30, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forw ard Exchange Contracts Euro BANT Buy 24,636 $ 27,704 7/20/15 $ - $ (241 ) Euro BANT Sell 92,856 103,171 7/20/15 1,134 (1,475 ) Euro BBU Sell 6,586 7,412 7/20/15 70 - Euro DBFX Buy 32,746 36,245 7/20/15 409 (150 ) Euro DBFX Sell 862,810 994,447 7/20/15 35,359 (2,735 ) Euro FBCO Buy 23,245 26,162 7/20/15 - (249 ) Euro FBCO Sell 127,723 140,418 7/20/15 1,226 (3,188 ) Euro HSBC Buy 47,213 53,407 7/20/15 - (776 ) Euro HSBC Sell 125,557 138,872 7/20/15 1,327 (2,420 ) Euro SSBT Buy 2,695 3,039 7/20/15 - (34 ) Euro SSBT Sell 842,328 973,374 7/20/15 36,089 (1,705 ) South Korean Won BANT Buy 76,217,497 69,867 8/12/15 - (1,866 ) South Korean Won BANT Sell 263,536,584 237,392 8/12/15 2,367 (101 ) South Korean Won FBCO Buy 29,936,498 27,126 8/12/15 - (417 ) South Korean Won FBCO Sell 262,319,195 235,891 8/12/15 1,954 (103 ) South Korean Won HSBC Buy 31,304,990 28,331 8/12/15 - (401 ) South Korean Won HSBC Sell 362,202,614 325,949 8/12/15 2,921 (127 ) British Pound BANT Buy 202,312 306,686 8/19/15 11,308 (277 ) British Pound BANT Sell 897,774 1,372,159 8/19/15 - (37,733 ) British Pound DBFX Buy 21,525 33,601 8/19/15 224 (21 ) British Pound DBFX Sell 52,698 79,237 8/19/15 - (3,522 ) British Pound FBCO Buy 12,711 20,175 8/19/15 - (213 ) British Pound FBCO Sell 615,971 942,709 8/19/15 - (24,630 ) British Pound HSBC Buy 17,168 26,972 8/19/15 - (11 ) British Pound HSBC Sell 626,631 959,213 8/19/15 - (24,867 ) British Pound SSBT Buy 51,154 80,008 8/19/15 676 (350 ) British Pound SSBT Sell 32,879 49,053 8/19/15 - (2,581 ) Australian Dollar HSBC Buy 14,390 11,040 8/24/15 46 (21 ) Australian Dollar HSBC Sell 421,500 325,963 8/24/15 1,864 - Euro BANT Sell 108,234 123,418 11/18/15 2,523 - Euro DBFX Sell 59,884 68,233 11/18/15 1,344 - Euro HSBC Sell 59,853 68,208 11/18/15 1,352 - Totals Forw ard Exchange Contracts unrealized appreciation (depreciation) $ 102,193 $ (110,214 ) Net unrealized appreciation (depreciation) $ (8,021 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. Franklin Mutual Recovery Fund Statement of Investments, June 30, 2015 (unaudited) (continued) A BBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC DBFX - Deutsche Bank AG FBCO - Credit Suisse Group AG HSBC - HSBC Bank USA, N.A. SSBT - State Street Bank and Trust Co., N.A. Currency EUR - Euro USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank GO - General Obligation PIK - Payment-In-Kind Franklin Mutual Recovery Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Mutual Recovery Fund (Fund) is registered under the Investment Company Act of 1940 as a closed-end, continuously offered management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Certain derivatives trade in the OTC market. The Fund's pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Fund’s investment objectives. The Fund entered into OTC forward exchange contracts primarily to manage exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. 4. INCOME TAXES At June 30, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 47,650,830 Unrealized appreciation $ 3,262,679 Unrealized depreciation (7,183,090 ) Net unrealized appreciation (depreciation) $ (3,920,411 ) 5. RESTRICTED SECURITIES At June 30, 2015, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Acquisition Shares Issuer Dates Cost Value 1,439,821 CB FIM Coinvestors LLC 1/15/09 – 6/02/09 $ - $ - 1,801,197 FIM Coinvestor Holdings I, LLC 11/20/06 – 6/02/09 - - 185,241 International Automotive Components Group Brazil LLC 4/13/06 – 12/26/08 123,016 16,167 1,263,310 International Automotive Components Group North America LLC 3/15/06 – 3/18/13 1,026,600 1,124,363 Total Restricted Securities (Value is 2.39% of Net Assets) $ 1,149,616 $ 1,140,530 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of June 30, 2015, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Auto Components $ - $ - $ 1,140,530 $ 1,140,530 Communications Equipment - - 286,520 286,520 Energy Equipment & Services 728,056 - 1,370,355 2,098,411 All Other Equity Investments b 18,817,828 - - 18,817,828 Corporate Bonds, Notes and Senior Floating Rate Interests - 9,478,158 - 9,478,158 Corporate Bonds, Notes and Senior Floating Rate Interests in Reorganization - 5,430,281 - 5,430,281 Companies in Liquidation 45,674 749,976 47,541 c 843,191 Municipal Bonds - 135,500 - 135,500 Short Term Investments - 5,500,000 - 5,500,000 Total Investments in Securities $ 19,591,558 $ 21,293,915 $ 2,844,946 $ 43,730,419 Other Financial Instruments Forw ard Exchange Contracts $ - $ 102,193 $ - $ 102,193 Liabilities: Other Financial Instruments Securities Sold Short $ 922,952 $ - $ - $ 922,952 Forward Exchange Contracts - 110,214 - 110,214 Total Other Financial Instruments $ 922,952 $ 110,214 $ - $ 1,033,166 a Includes common and preferred stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at June 30, 2015. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the three months ended June 30, 2015, is as follows: Net Change in Unrealized Appreciation Balance at Net Unrealized (Depreciation) on Beginning of Purchases Transfers Into Cost Basis Net Realized Gain Appreciation Balance at End of Assets Held at Period Period (Sales) (Out of) Level 3 Adjustm ents (Loss) (Depreciation) Period End Assets: Investments in Securities: Equity Investments: a Auto Components $ 1,168,615 $ - $ - $ - $ - $ (28,085 ) $ 1,140,530 $ (28,085 ) Communications Equipment 196,040 - 90,480 286,520 90,480 Energy Equipment & Services 1,370,355 - 1,370,355 - Companies in Liquidation 43,788 b - 3,753 47,541 b 3,753 Total Investments in Securities $ 2,778,798 $ - $ - $ - $ - $ 66,148 $ 2,844,946 $ 66,148 a Includes common stocks as w ell as other equity investments. b Includes securities determined to have no value. Significant unobservable valuation inputs developed by the VLOC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of June 30, 2015, are as follows: Impact to Fair Value Fair Value at End of if Input Description Period Valuation Technique Unobservable Inputs Amount Increases a Assets: Investments in Securities: Equity Investments: Auto Components $ 1,124,363 Market comparables Discount for lack of marketability 10 % Decrease b EV / EBITDA multiple 4.1 x Increase b All Other Investments c 1,720,583 Total $ 2,844,946 a Represents the directional change in the fair value of the Level 3 financial instruments that w ould result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in input w ould have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Represents a significant impact to fair value and net assets. c Includes financial instruments w ith values derived using prior transaction prices or third party pricing information w ithout adjustment for w hich such inputs are unobservable. May also include fair value of immaterial financial instruments developed using various valuation techniques and unobservable inputs. Abbreviations List EBITDA - Earnings before interest, taxes, depreciation and amortization EV - Enterprise value 7. New Accounting Pronouncements In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for certain transactions accounted for as a sale for interim and annual reporting periods beginning after December 15, 2014, and transactions accounted for as secured borrowings for annual periods beginning after December 15, 2014, and for interim periods beginning after March 15, 2015. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 8. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure, except for the following: On August 7, 2015, shareholders of the Fund approved a proposal to reorganize the Fund with and into Franklin Mutual Quest Fund on or about August 27, 2015. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Mutual Recovery Fund By /s/Laura F.
